      Case 1:20-cr-00378-LJL Document 30
                                      29 Filed 09/17/20 Page 1 of 1




                                              September 17, 2020

BY ECF
                                           REQUEST GRANTED.
Honorable Lewis J. Liman
United States District Judge               9/17/2020
Southern District of New York
500 Pearl Street
New York, NY 10007

      Re:    United States v. Herode Chancy,
             20 Cr. 378 (LJL)

Dear Judge Liman:

       I write to request the Court modify the terms of Mr. Chancy’s bail
conditions to include the District of New Jersey with his area of permissible
travel. Mr. Chancy, who is fully compliant with the conditions of his release,
has family in New Jersey, including his sister, aunt, and cousins, and
traveled there frequently before his arrest in this matter.

      Neither the government nor Pretrial Services has any objection to this
request.

                                              Sincerely,

                                               /s/
                                              Clay H. Kaminsky
                                              Assistant Federal Defender
                                              Federal Defenders of New York
                                              (212) 417-8749

CC:   AUSAs Cecilia Vogel and Tara LaMorte
      USPTO Francesca Piperato (by email)
